IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0588
                             Filed January 24, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DONALD DEAN GRIDLEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Myron L. Gookin,

Judge.



      Donald Dean Gridley appeals the district court decision denying his motion

for new trial. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                         2


BOWER, Judge.

       Donald Dean Gridley appeals the district court decision denying his motion

for new trial. We find the district court did not abuse its discretion and based its

decision on reasonable factual and legal principles. We affirm the district court.

   I. Background Facts and Proceedings

       Gridley previously appealed his conviction for homicide by vehicle, in

violation of Iowa Code 707.6A(3) (2013). State v. Gridley, No. 14–1773, 2016

WL 5930002, at *1 (Iowa Ct. App. October 12, 2016). This court affirmed the

conviction but remanded the case to the district court in order to apply the correct

weight of the evidence standard on Gridley’s motion for new trial. Id. at *5. Our

court found the following facts:

               Gridley and his father attended a funeral. At the reception,
       Gridley estimated he consumed at least seven or eight alcoholic
       drinks. Early the following morning, a deputy sheriff responded to a
       911 call from a farmhouse. Gridley was outside. Gridley told the
       deputy he was involved in a vehicle accident and thought “his dad
       was possibly dead.” The deputy noted that Gridley had “bloodshot,
       watery eyes, . . . slurred speech, [and] [smelled] of alcohol.” He
       surmised Gridley had been drinking. A urine test taken several
       hours later revealed “a urine alcohol concentration of 0.198 grams
       per 67 mils of urine,” a level that, according to the tester, could
       impair an individual. The test also was positive for marijuana
       metabolites, oxycodone, and benzodiazepines.
               The deputy drove Gridley to the scene of the accident. He
       found Gridley’s father pinned on the floorboard of the passenger
       side of the vehicle, facing the passenger side door. The deputy did
       not see “any evidence that [Gridley’s father] was moved from the
       driver’s seat to the passenger seat.” Other witnesses who arrived
       at the scene confirmed the impracticability of Gridley’s assertion
       that he had repositioned his father.
               Two volunteer firemen at the scene heard Gridley ask, “Did I
       kill my father? Is he going to die? Did I kill my father?” A
       paramedic testified Gridley “initially admitted that he was the driver
       of the vehicle.” While the paramedic conceded Gridley “seemed
       confused,” he stated the confusion was “just over [his] questions
       later.”
                                         3


              A deputy sheriff testified he “saw a red mark on [Gridley’s]
       chest” that “resembled a steering wheel mark.” A state trooper
       agreed with the prosecutor that “damage to a steering wheel” could
       “cause injuries to the driver of [a] vehicle” and this evidence could
       be used to identify the driver. An agent with the department of
       criminal investigation opined that two blood samples collected from
       the steering wheel and driver’s side of the dashboard “matched the
       known profile of Donald Gridley.” Gridley’s father “was eliminated
       as the source of the DNA found on those two samples.”

Id. at *1. Gridley’s father was removed from the vehicle and later died of his

injuries.

       Gridley points to several pieces of evidence to support his claim he was

not driving including, having no broken bones or fractures, several witnesses

testifying Gridley’s father was the only person allowed to drive the truck, and a

witness who saw Gridley standing by the passenger door when leaving the

reception.

       A trial was held, and a jury found Gridley guilty. Gridley appealed, and our

court found the district court applied an improper standard when denying the

motion for new trial and remanded the case to the district court. After applying

the proper standard, the district court denied the motion. Gridley now appeals.

   II. Standard of Review

       “The district court has broad discretion in ruling on a motion for new trial.

We reverse where the district court has abused that discretion. . . . [Gridley] must

show that the district court exercised its discretion on grounds or for reasons

clearly untenable or to an extent clearly unreasonable.” State v. Reeves, 670

N.W.2d 199, 202 (Iowa 2003) (citations omitted). “On a weight-of-the-evidence

claim, appellate review is limited to a review of the exercise of discretion by the
                                           4


trial court, not of the underlying question of whether the verdict is against the

weight of the evidence.” Id.

   III. Motion for New Trial

       Gridley claims the district court abused its discretion by finding the weight

of the evidence supported the conclusion he was driving the vehicle and,

therefore, denying his motion for new trial. The district court made specific and

expansive credibility findings:

               The court hereby applies the “weight of the evidence”
       analysis to the evidence in this case, considering the credibility of
       the evidence and making an independent determination of whether
       the more credible evidence supports the Defendant’s claim that he
       was not driving the vehicle or the State’s claim that Defendant was
       driving the vehicle. In applying this analysis, the court considers
       the following:
               1. Observation of the Defendant’s appearance and
       demeanor at trial, as well as the appearance and demeanor of the
       State's witnesses;
               2. Defendant’s selective memory and testimony, including
       his admitted intoxication, his refusal to submit to alcohol testing, his
       conflicting versions of who had been operating the vehicle, and his
       questions to firefighters at the scene, "Did I kill my father? ls he
       going to die? Did I kill my father?"
               3. The victim being pinned on the floorboard of the
       passenger side of the vehicle in a manner that would make it
       impractical to believe Defendant’s claim he repositioned the victim
       from the driver's side to the passenger side, combined with no
       evidence indicating the victim's body had been moved.
               4. Defendant’s blood on the driver's side of the vehicle and
       contusions on Defendant's chest that resembled a steering wheel.
               5. Defendant’s bias, candor and motivation to be untruthful
       and the lack of bias or motivation on the part of the State’s
       witnesses to be untruthful.

The district court went on to conclude Gridley’s “testimony he was not the driver

of the vehicle is not credible or believable, despite other witnesses’ testimony

that the victim rarely, if ever, let anyone drive his truck.” Finally, the district court

found “the State’s witnesses’ testimony concerning their investigation of the
                                          5


accident and their observations and opinions that [Gridley] was driving the

vehicle at the time of the crash” to be credible and believable.”

       Gridley claims the district court abused its discretion by ignoring the

evidence and testimony favorable to him. We find this evidence alone, especially

when balanced against evidence contrary to Gridley’s claims, is not sufficient to

show “the district court exercised its discretion on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” Reeves, 670 N.W.2d at 202.

       The district court reasonably relied on the wealth of evidence contradicting

Gridley’s statements denying he was the driver, including investigatory reports,

blood tests, a technical collision investigation, and Gridley’s own repeated

question, “Did I kill my father?” The district court’s credibility findings show a

reasonable reliance on the facts before it as well as consideration of many other

factors. Therefore, we affirm the district court.

       AFFIRMED.